Nicholson, C. J.,
delivered the opinion of the Court.
Two questions are made by plaintiff in error for reversal:
1. Because the jury failed to allow defendant a credit of $190, which he claimed. This matter was settled by the jury on the trial, and their verdict is supported by the evidence.
2. The suit is by Cooper, as endorsee of a bill single against Stumps, an endorser thereon, for value, and waiving demand and notice. The Court charged the jury, as matter of law, that Cooper was entitled to interest on whatever balance was found due to him. It is insisted that it ought to have been left to the discretion of the jury, to allow interest or not. The Statute provides, Code, §1945, that all bills single, notes, bills of exchange, etc., shall bear interest. The contract between the endorser and endorsee of a bill single or note is, that the former will pay to the latter the amount of the bill single or note, provided the endorsee takes the proper steps to make the liability absolute. When this liability is fixed as in this case, by the endorser waiving demand and notice, it becomes a contract on the part of the endorser to pay the amount of the note; it then becomes his note, so far as his obligation to the endorsee is concerned, as clearly as if his name was on the face, instead of *225the back of the note. He becomes bound to pay the note and the interest which accrues by law thereon, by reason of failure to pay at maturity. He endorses the note and makes the payment of interest, which attaches to it by law; a part of his contract. There was no error in the holding of the Circuit Judge on this question.
Judgment affirmed.